DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 5-10, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2017/0078729 hereinafter referred to as Karlsson), O’hare et al. (US 2016/0286457 hereinafter referred to as O’hare), and further in view of Qiu et al. (US 2016/0350815 hereinafter referred to as Qiu). 

Regarding claim 1,
Karlsson teaches:
“A mobile edge device to be equipped in a transportation vessel/vehicle, comprising: a first network interface to automatically establish a high-speed wireless connection” (Karlsson [0016] [0052], A router located in moving vehicle establishing wireless communication with external provider for receiving streaming media. The router is capable to use plurality of communication channels).
“a second network interface to establish a second network connection that is a relatively less cost effective than the high-speed wireless connection” (Karlsson [0052], the router can establish at least two communication channels from plurality of network communication channels (e.g. Satellite, EVDO, LTE, Wi-Fi, WiMax etc.) based on most cost effectiveness, price, speed etc.)
 “for the one or more content providers to provide multimedia content through the high-speed wireless connection upon establishment of the high-speed wireless connection” (Karlsson [0016], The external provider providing streaming media via wireless communication).
“a cache manager to fill one or more caches on the transportation vessel/vehicle with multimedia content distributed by the one or more content providers” (Karlsson [0033] [0036], downloading streaming media to cache from one or more providers. The cache integrated with the router located in the vehicle).
“and a third network interface to establish a local wireless connection that connects to one or more user devices in the transportation vessel/vehicle for the user devices to acquire multimedia content” (Karlsson [0048] [0017] [0059], establishing wireless network access point for plurality of clients devices in the vehicle. The client devices requesting streaming media content. The router has built in access point).
Karlsson does not teach:
“with one of a plurality of capacitors for one or more content provider when the transportation vessel/vehicle passes through one corresponding designated location with which the one of a plurality of capacitors is associated”
“wherein one or more Internet Protocol (IP) addresses of the transportation vessel/vehicle are shared with the content providers through the second network connection, prior to the establishment of the high-speed wireless connection”
O’hare teaches:
(O’hare [0042][0093],  multiple content access points of broadcast content provider along vehicle’s  traveling route for providing content items to mobile vehicle. The wireless access points configured to create Wi-Fi hotspot to communicate with other computing devices). 
Because both Karlsson and O’hare teach content providing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson to include a feature for placing content provider’s access points along designated route associated with vehicle’s route as disclosed by O’hare, such inclusion provide uninterrupted content providing to the vehicle (O’hare [0038]).
Karlsson and O’hare do not teach:
“wherein one or more Internet Protocol (IP) addresses of the transportation vessel/vehicle are shared with the content providers through the second network connection, prior to the establishment of the high-speed wireless connection”
Qiu teaches:
“wherein one or more Internet Protocol (IP) addresses of the transportation vessel/vehicle are shared with the content providers through the second network connection, prior to the establishment of the high-speed wireless connection” (Qiu [0031][0035], plurality of content polishers share IP addresses assigned to their content users in order to disperse incoming content requests from the users. Thus, the sharing is prior to content accessing. The content publishers represent any entity or organization that presents online content to the content users via various platforms. Since the content publishers share information each other, inherently there is network connection).
Because Karlsson, O’hare and Qiu, teach content providing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson and O’hare to include IP address sharing features between content providers as disclosed by Qiu, such inclusion is helpful to disperse the source and behavior of the traffic to their contents (Qiu [0031]).

Regarding claim 10,
Karlsson teaches:
“A method comprising: automatically establishing a high-speed wireless connection between a mobile edge device being equipped in a transportation vessel/vehicle and (Karlsson [0016] [0052], A router located in moving vehicle establishing wireless communication with external provider for receiving streaming media. The router is capable to use plurality of communication channels).
 “establishing a second network connection that is a relatively less cost effective than the high-speed wireless connection” (Karlsson [0052], The router can establish at least two communication channels from plurality of network communication channels (e.g. Satellite, EVDO, LTE, Wi-Fi, WiMax etc.) based on most cost effectiveness, price, speed etc.
 “for the one or more content providers to provide multimedia content through the high-speed wireless connection upon establishment of the high-speed wireless connection” (Karlsson [0016], The external provider providing streaming media via wireless communication).
 (Karlsson [0033] [0036], downloading streaming media to cache from one or more providers. The cache integrated with the router located in the vehicle).
“establishing a local wireless connection that connects the mobile edge device to one or more user devices in the transportation vessel/vehicle for the user devices to acquire multimedia content” (Karlsson [0048] [0017] [0059], establishing wireless network access point for plurality of clients devices in the vehicle. The client devices requesting streaming media content. The router has built in access point).
Karlsson does not teach:
“one of a plurality of capacitors for one or more content providers, when the transportation vessel/vehicle passes through one corresponding designated location with which the one of a plurality of capacitors is associated;”
“wherein one or more Internet Protocol (IP) addresses of the transportation vessel/vehicle are shared with the content providers through the second network connection, prior to the establishment of the high-speed wireless connection”
O’hare teaches:
“with one of a plurality of capacitors for one or more content provider when the transportation vessel/vehicle passes through one corresponding designated location with which the one of a plurality of capacitors is associated” (O’hare [0042][0093],  multiple content access points of broadcast content provider along vehicle’s  traveling route for providing content items to mobile vehicle. The wireless access points configured to create Wi-Fi hotspot to communicate with other computing devices). 

Karlsson and O’hare do not teach:
“wherein one or more Internet Protocol (IP) addresses of the transportation vessel/vehicle are shared with the content providers through the second network connection, prior to the establishment of the high-speed wireless connection”
Qiu teaches:
“wherein one or more Internet Protocol (IP) addresses of the transportation vessel/vehicle are shared with the content providers through the second network connection, prior to the establishment of the high-speed wireless connection” (Qiu [0031][0035], plurality of content polishers share IP addresses assigned to their content users in order to disperse incoming content requests from the users. Thus, the sharing is prior to content accessing. The content publishers represent any entity or organization that presents online content to the content users via various platforms. Since the content publishers share information each other, inherently there is network connection).
Because Karlsson, O’hare and Qiu, teach content providing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson and O’hare to include IP address sharing features between content providers as disclosed by Qiu, such inclusion is helpful to disperse the source and behavior of the traffic to their contents (Qiu [0031]).

Karlsson teaches:
 “automatically establishing a high-speed wireless connection between a mobile edge device being equipped in a transportation vessel/vehicle and (Karlsson [0016] [0052], A router located in moving vehicle establishing wireless communication with external provider for receiving streaming media. The router is capable to use plurality of communication channels).
 “establishing a second network connection that is a relatively less cost effective than the high-speed wireless connection” (Karlsson [0052], The router can establish at least two communication channels from plurality of network communication channels (e.g. Satellite, EVDO, LTE, Wi-Fi, WiMax etc.) based on most cost effectiveness, price, speed etc.
 “for the one or more content providers to provide multimedia content through the high-speed wireless connection upon establishment of the high-speed wireless connection” (Karlsson [0016], The external provider providing streaming media via wireless communication).
“filling one or more caches on the transportation vessel/vehicle with multimedia content from the one or more content providers; and” (Karlsson [0033] [0036], downloading streaming media to cache from one or more providers. The cache integrated with the router located in the vehicle).
“establishing a local wireless connection that connects the mobile edge device to one or more user devices in the transportation vessel/vehicle for the user devices to acquire multimedia content” (Karlsson [0048] [0017] [0059], establishing wireless network access point for plurality of clients devices in the vehicle. The client devices requesting streaming media content. The router has built in access point).

“wherein one or more Internet Protocol (IP) addresses of the transportation vessel/vehicle are shared with the content providers through the second network connection, prior to the establishment of the high-speed wireless connection”
O’hare teaches:
“A non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform” (O’hare [0032], A computer-readable medium for storing instructions to be executed by a processors).
“with one of a plurality of capacitors for one or more content provider when the transportation vessel/vehicle passes through one corresponding designated location with which the one of a plurality of capacitors is associated” (O’hare [0042][0093],  multiple content access points of broadcast content provider along vehicle’s  traveling route for providing content items to mobile vehicle. The wireless access points configured to create Wi-Fi hotspot to communicate with other computing devices). 
Because both Karlsson and O’hare teach content providing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson to include a feature for placing content provider’s access points along designated route associated with vehicle’s route as disclosed by O’hare, such inclusion provide uninterrupted content providing to the vehicle (O’hare [0038]).
Karlsson and O’hare do not teach:

Qiu teaches:
“wherein one or more Internet Protocol (IP) addresses of the transportation vessel/vehicle are shared with the content providers through the second network connection, prior to the establishment of the high-speed wireless connection” (Qiu [0031][0035], plurality of content polishers share IP addresses assigned to their content users in order to disperse incoming content requests from the users. Thus, the sharing is prior to content accessing. The content publishers represent any entity or organization that presents online content to the content users via various platforms. Since the content publishers share information each other, inherently there is network connection).
Because Karlsson, O’hare and Qiu, teach content providing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson and O’hare to include IP address sharing features between content providers as disclosed by Qiu, such inclusion is helpful to disperse the source and behavior of the traffic to their contents (Qiu [0031]).

Regarding claims 5 and 14 the combination of Karlsson, O’hare and Qiu teach all the limitations of claims 1 and 10.
Karlsson teaches:
“wherein the cache manager transmits multimedia content from the one or more caches on the transportation vessel/vehicle to one or more capacitors associated with a designated location when the transportation vessel/vehicle passes through the designated location” (Karlsson [0016], the router integrated with local proxy and cache receiving and transmitting data communication with outside external server).  However, Karlsson is silent about the external server is located in designated location of the vehicle is passing.
O’hare teaches multiple content access points of broadcast content provider s along vehicle’s traveling route for providing content items to mobile vehicle. The wireless access points configured to create Wi-Fi hotspot to communicate with other computing devices (O’hare [0042[0093]). 
Because both Karlsson and O’hare teach content providing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson to include a feature for placing content provider’s access points along designated route associated with vehicle’s route as disclosed by O’hare, such inclusion provide uninterrupted content providing to the vehicle (O’hare [0038]).

Regarding claims 6 and 15, the combination of Karlsson, O’hare and Qiu teach all the limitations of claims 1 and 10
Karlsson does not teach:
“wherein each of the user devices is assigned to an IP address from a block of IP addresses allocated to the transportation vessel/vehicle.  
Qiu teaches:
“wherein each of the user devices is assigned to an IP address from a block of IP addresses allocated to the transportation vessel/vehicle” (Qiu [0031] [0035], plurality of content polishers assign plurality of IP addresses from their address pool to their content users)
Because Karlsson, O’hare and Qiu, teach content providing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson and O’hare to include IP address sharing features between content providers as disclosed by Qiu, such inclusion is helpful to disperse the source and behavior of the traffic to their contents (Qiu [0031]).

Regarding claims 7, 16 and 20, the combination of Karlsson, O’hare and Qiu teach all the limitations of claims 1,10 and 18.
Karlsson does not teach:
“wherein the one or more caches on the transportation vessel/vehicle are incrementally filled from the plurality of capacitors as the transportation vessel/vehicle reaches a corresponding plurality of the designated locations”
O’hare teaches:
“wherein the one or more caches on the transportation vessel/vehicle are incrementally filled from the plurality of capacitors as the transportation vessel/vehicle reaches a corresponding plurality of the designated locations” (O’hare [0070] [0071], teaches the mobile computing device locate on a moving vehicle sequentially receiving multimedia content portions from plurality of designated access points as the vehicle is travelling along the aces points).
Because both Karlsson and O’hare teach content providing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson to include a feature for placing content provider’s access points along 
Regarding claims 8 and 17, the combination of Karlsson, O’hare and Qiu teach all the limitations of claims 1 and 10.
Karlsson does not teach:
“wherein distribution of the multimedia content to the one or more caches is reported back to the one or more content providers.  
O’hare teaches:
“wherein distribution of the multimedia content to the one or more caches is reported back to the one or more content providers” (O’hare [0130] [0145], content provider broadcast content segments to plurality of access points. The broadcaster receives reports associated with streamed contents).
Because both Karlsson and O’hare teach content providing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson and Qiu to provide a report to content provider as disclosed by O’hare, such report is helpful to evaluate the delivered content to the consumer (O’hare [0145]).

Regarding claim 9, the combination of Karlsson, O’hare and Qiu teach all the limitations of claim 1.
Karlsson does not teach:
“wherein the second network connection comprises a cellular, satellite, or directional connection. (Karlsson [0052], the router can establish at least two communication channels from plurality of network communication channels (e.g. Satellite, EVDO, LTE, Wi-Fi, WiMax etc.)).

5.	Claims 2-4, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2017/0078729 hereinafter referred to as Karlsson), O’hare et al. (US 2016/0286457 hereinafter referred to as O’hare), and in view of Qiu et al. (US 2016/0350815 hereinafter referred to as Qiu), and further in view of Diwan et al. (US 2003/0005152 hereinafter referred to as Diwan).

Regarding claims 2 and 11, the combination of Karlsson, O’hare and Qiu teach all the limitations of claims 1 and 10. 
Karlsson does not teach:
“wherein a user device acquiring the multimedia content comprises redirecting a request for the multimedia content from the one or more content providers to the one or more caches on the transportation vessel/vehicle”
Diwan teaches:
“wherein a user device acquiring the multimedia content comprises redirecting a request for the multimedia content from the one or more content providers to the one or more caches on the transportation vessel/vehicle”(Diwan [0086], redirecting user’s content request form a content provider server to edge node to serve the requested content).  
Because Karlsson, O’hare, Qiu and Diwan teach content providing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson. O’hare and Qiu to include request redirecting feature as disclosed 

Regarding claims 3 and 12, the combination of Karlsson, O’hare, Diwan and Qiu teach all the limitations of claims 2 and 11.
Diwan teaches:
“wherein the user device is authenticated by the one or more content providers prior to the request for the multimedia content being redirected” (Diwan [0019] [0024], verifying user’s request IP address to locate an edge node. The redirecting of the content request is based on the IP address of the user).
Because Karlsson, O’hare, Qiu and Diwan teach content providing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson. O’hare and Qiu to include request redirecting feature as disclosed by Diwan, such inclusion accelerate the delivery of the content from a proximate location to the requesting user (Diwan [0086] [0019]). 

Regarding claims 4, 13 and 19, the combination of Karlsson, O’hare, Diwan and Qiu teach all the limitations of claims 2, 12, 18.
Diwan 
“wherein the request for the multimedia content reaches the one or more content providers through the second network connection, and  wherein the one or more content providers transmit a redirect message responsively to request redirecting” (Diwan [0024][0021], receiving user’s content via one of two networks. Sending container or file including URL as a part of redirecting the user’s request).
Because Karlsson, O’hare, Qiu and Diwan teach content providing, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson, O’hare and Qiu to provide response for redirecting user’s request as disclosed by Diwan, such response provides additional information regarding accessing the request content. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach content providing on a vehicle. 
Couleaud et al. (US 2018/0020042)
Padmanabhan et al. (US 2018/00227350)
DeLaVega (US 2005/0034158)
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.N.M/            Examiner, Art Unit 2454                                                                                                                                                                                            /UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454